Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Pointon on 11/9/2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
An elevator door device comprising: 
a rail that is disposed above a car entrance or a landing entrance and extends in a width direction of the entrance; 
an opening and closing part that comprises a door, and a door hanger that allows the door to reciprocate along the rail while allowing the door to directly or indirectly hang down therefrom, and that opens and closes the entrance; and 
a locking mechanism that locks the opening and closing part, 
the locking mechanism comprising: 
an engaging part that comprises an engaging body that changes its position between a releasing position and an engaging position in association with the opening and closing of the opening and closing part; and 
an engaged part that comprises an engaged body configured to be engaged with the engaging body that has come into the engaging position by the closing of the opening and closing part, 

wherein the opening and closing part has such a shape as to be able to open and close without abutting on the at least part of the engaged part located in the area,
wherein the engaged part comprises a supporting member that extends from a front side of the rail to the engaged body and supports the engaged body, and a rotation stopping member that prevents rotation of the supporting member,
wherein the supporting member comprises a plate-shaped part located between a point to which the rail is connected and a point to which the engaged body is connected, the plate-shaped part extending downward and expanding in a plane direction defined by a vertical direction and the width direction, and 
wherein the rotation stopping member comprises: 
a first part that is attached to a rear side of the plate-shaped part of the supporting member on a side close to the rail; and 
a second part that extends from the first part toward the rail and abuts on the lower end of the rail, 
wherein a part of the engaged part is the second part.
Claims 4, 6 and 7 have been canceled. 
Claim 5 line 1, “4” has been deleted and replaced with --1--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654